DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11, 15-16, 23-27, 29-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “during the second period of the initialization time, the sampling time, the second switch element is turned on in response to the emission control signal of a second voltage level to supply the reference voltage receiving through the fifth switch element to the driving element”, does not reasonably provide enablement for “during the second period of the initialization time, the sampling time, and a data writing time, the second switch element is turned on in response to the emission control signal of a second voltage level to supply the reference voltage receiving through the fifth switch element to the driving element”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
As to claim 11: It recites “during the second period of the initialization time, the sampling time, and a data writing time, the second switch element is turned on in response to the emission control signal of a second voltage level to supply the reference voltage receiving through the fifth switch element to the driving element” which does not explicitly described in the drawing of the specification. Therefore, it is not enable one skilled in the art to make and/or use the claimed invention.
As to claims 15-16, 23-27, 38: Claims 15-16, 23-27, 38 are dependent claims of claim 11. Therefore, claims 15-16, 23-27, 38 are rejected with same rationale as claim 11.
As to claim 29: It only recites “during the second period of the initialization time, the first switch element is turned on in response to the emission control signal of a second voltage level to supply a reference voltage receiving through the fourth switch element to the driving element simultaneously with the initialization voltage”. However, the claim limitation does not contains any period of time, the first switch element is turned on in response to the emission control signal of a second voltage level to supply a data voltage receiving through the fifth switch element to the driving element simultaneously with any period of time. Therefore, it is not enable one skilled in the art to make and/or use the claimed invention of the display device for displaying image without any image data is applied to the display device.
As to claims 30-37: Claims 30-37 are dependent claims of claim 29. Therefore, claims 30-37 are rejected with same rationale as claim 29.

Claim 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As to claim 23: It recites “the third switch element and the driving element are turned on during the emission time” is not described in the drawing of the specification. According to Figs. 15-17, the driving element is turned on depending on a voltage level of the gate terminal of the driving element which is depended on the reference voltage level and the data voltage level. However, during the emission time Tem, the second switch element is turned off, either the reference voltage or the data voltage cannot supply to the gate terminal of the driving element.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 29-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  “any period of time, the first switch element is turned on in response to the emission control signal of a second voltage level to supply a data voltage receiving through the fifth switch element to the driving element simultaneously with any period of time”.
As to claim 29: It only recites “during the second period of the initialization time, the first switch element is turned on in response to the emission control signal of a second voltage level to supply a reference voltage receiving through the fourth switch element to the driving element simultaneously with the initialization voltage”. But, it does not describe an essential steps of any period of time, the first switch element is turned on in response to the emission control signal of a second voltage level to supply a data voltage receiving through the fifth switch element to the driving element simultaneously with any period of time. Therefore, claim 29 omitted an essential operation step of the pixel circuit of the display device to receive a data voltage for displaying the image.
As to claims 30-37: Claims 30-37 are dependent claims of claim 29. Therefore, claims 30-37 are rejected with same rationale as claim 29.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29-31, 35 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2013/0043802 A1), in view of In et al (US 2014/0333512 A1), Abe (US 2010/0001983 A1), and Jung (US 2005/0140605 A1).
As to claim 29: Han discloses a display device (Fig. 10, “a display device”; Abstract), comprising: 
a light emitting device (Fig. 5, “a light emitting device OLED”); 
a driving element having a first terminal, a second terminal, and a first gate terminal, the first terminal coupled to a driving voltage node, the second terminal coupled to the light emitting device (Fig. 5, “a driving element Td” having a first terminal, a second terminal, and a first gate terminal, the first terminal coupled to “a driving voltage node VDD”, the second terminal coupled to the light emitting device OLED); 
a second switch element coupled between the first terminal of the driving element and the driving voltage node, the second switch element having a third gate terminal (Fig. 5, “a second switch element T4” coupled between the first terminal of the driving element Td and the driving voltage node VDD, the second switch element having a third gate terminal);
a third switch element coupled between the second terminal of the driving element and an initialization voltage node (Fig. 5, “a third switch element T5” coupled between the second terminal of the driving element Td and an initialization voltage node V1”); 
a fourth switch element coupled between the reference voltage node and the first gate terminal (Fig. 5, “a fourth switch element T1” coupled between the reference voltage node REF and the first gate terminal of the driving element Td); 
a fifth switch element coupled between the data voltage node and the first gate terminal (Fig. 5, “a fifth switch element T3” coupled between the data voltage node Vdata and the gate terminal of the driving element Td); 
a first capacitor having a first plate coupled to the first gate terminal and a second plate coupled to the first terminal of the driving element (Fig. 5, “a first capacitor C1” having a first plate coupled to the first gate terminal and a second plate coupled to the first terminal of the driving element Td”), 
wherein, during an initialization time in one horizontal period, the third switch element is turned on to supply an initialization voltage to the driving element (Fig. 5-6, during an initialization time in one horizontal period, the third switch element T5 is turned on to supply “an initialization voltage VI” to the driving element Td), 
wherein, the initialization time in one horizontal period includes a first period and a second period (Fig. 6 shows the initialization time in one horizontal period includes a first period and a second period), 
wherein the third switch element remains on during the entire second period of the initialization time (Fig. 6 shows the third switch element T5 remains on during the entire second period of the initialization time),
wherein the driving element, the second switch element, third switch element, and the fourth switch element are PMOS transistors (Fig. 5, the driving element Td, the second switch element T4, third switch element T5, and the fourth switch element T1 are PMOS transistors), 
wherein when the fifth switch element is on, the data voltage is provided to the first switch element and wherein when the fourth switch element is on, the reference voltage is provided to the driving switch element (Fig. 5, when the fifth switch element T3 is on, the data voltage is provided to the driving switch element, and wherein when the fourth switch element T1 is on, the reference voltage is provided to the driving switch element Td),
Han does not expressly the initialization time in one horizontal period includes a first period and a second period. However, In teaches a display device comprises an initialization time in one horizontal period includes a first period and a second period, wherein the third switch remains on during the entire initialization time including a first and second period, supply the initialization voltage to the initialization voltage to the driving element (Figs. 1-3, a display device comprises an initialization time in one horizontal period includes “a first period T1” and “a second period T2”, wherein “a third switch M5” remains on during the entire initialization time including a first and second periods, supply “an initialization voltage Vint” to “a driving element M1”; Abstract, ¶0049-0052). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Han to have the initialization time in one horizontal period includes a first period and a second period, such that the third switch element is turned on to supply an initialization voltage to the driving element, wherein the third switch element remains on during the entire second period of the initialization time to supply the initialization voltage to the driving element as taught by In. The motivation would have been in order to improve display quality of an organic light emitting diode display (In: ¶0007).
Han and In do not expressly disclose a first switch element having a third terminal, a fourth terminal, and a second gate terminal, the third terminal coupled to the first gate terminal, the fourth terminal configured to receive a voltage corresponding to either a reference voltage from a reference voltage node or a data voltage from a data voltage node, wherein when the fifth switch element is on, the data voltage is provided to the first switch element, and wherein when the fourth switch element is on, the reference voltage is provided to the first switch element. However, Abe teaches a display device comprises a driving element having a first terminal, a second terminal, and a first gate terminal, the first terminal coupled to a driving voltage node, the second terminal coupled to a light emitting device; a first switch element having a third terminal, a fourth terminal, and a second gate terminal, the third terminal coupled to the first gate terminal of the driving element; the fourth terminal configured to receive a voltage corresponding to either a reference voltage from a reference voltage node or a data voltage from a data voltage node, a fourth switch element coupled between the reference voltage node and the fourth terminal of the third switch element; and a fifth switch element coupled between the data voltage node and the fourth terminal of the third switch element, wherein when the fifth switch element is on, the data voltage is provided to the first switch element, and wherein when the fourth switch element is on, the reference voltage is provided to the first switch element, wherein the first switch element and the fifth switch element are NMOS transistors (Fig. 17, a display device comprises “a driving element D-TFT” having a first terminal, a second terminal, and a first gate terminal, the first terminal coupled to “a driving voltage node VS”, the second terminal coupled to “a light emitting device OLED”; “a first switch element TFT2” having a third terminal, a fourth terminal, and a second gate terminal, the third terminal coupled to the first gate terminal of the driving transistor D-TFT; the fourth terminal configured to receive a voltage corresponding to either “a reference voltage Vref” from “a reference voltage node Vr” or a data voltage from “a data voltage node DL”; “a fourth switch element TFT5” coupled between “a reference voltage node Vr” and the fourth terminal of the third switch element TFT2; and “a fifth switch element TFT3” coupled between “a data voltage node DL” and the fourth terminal of the third switch element TFT2, wherein when the fifth switch element TFT3 is on, the data voltage is provided to the first switch element TFT2, and wherein when the fourth switch element TFT5 is on, the reference voltage is provided to the first switch element TFT2, wherein the first switch element and the fifth switch element are NMOS transistors; Abstract, ¶0216-0225). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Han and In to substitute a NMOS transistor as the fifth switch element and to implement a NMOS transistor as a third switch element between the fourth/fifth switch elements and the driving element, the result of the substitution and implementation is predictable that the first switch element having a third terminal, a fourth terminal, and a second gate terminal, the third terminal coupled to the first gate terminal, the fourth terminal configured to receive a voltage corresponding to either a reference voltage from a reference voltage node or a data voltage from a data voltage node, wherein when the fifth switch element is on, the data voltage is provided to the first switch element, and wherein when the fourth switch element is on, the reference voltage is provided to the first switch element, wherein the first switch element and the fifth switch element are NMOS transistors as taught by Abe. The motivation would have been in order to provide a light-emitting display device which suppresses the influence of variations and/or changes in characteristics of a driving transistor and the influence of a characteristic shift caused by electrical stress and includes a drive circuit for controlling a current supplied to a light-emitting element (Abe: ¶0024).
Han, In, and Abe do not expressly disclose a common gate line supplied with an emission control signal and coupled to the second gate terminal of the second switch element and the third gate terminal of the second switch element. However, Jung teaches a display device comprises a second switch element between a driving element and a driving voltage node, a second switch element having a third gate terminal; a fist switch element having a third terminal, a fourth terminal, and a second gate terminal, the fourth terminal configured to receive a voltage corresponding to a data voltage from a data voltage node; a common gate line supplied with an emission control signal and coupled to the second gate terminal of the second switch element and the third gate terminal of the third switch element, wherein, during the first period of the emission control signal time, the second switch element is turned on in response to the emission control signal of a first voltage level to supply a driving voltage to the driving element, wherein, during the second period of the emission control signal time, the first switch element is turned on in response to the emission control signal of a second voltage level (Figs. 8-9, a display device comprises “a second switch element M5” between “a driving element M1” and “a driving voltage node VDD”, the second switch element having a third gate terminal; “a first switch element M6” having a third terminal, a fourth terminal, and a second gate terminal, the fourth terminal configured to receive a voltage corresponding to a data voltage from “a data voltage node Dm”; a common gate line supplied with “an emission control signal En” and coupled to the second gate terminal of the second switch element M5 and the third gate terminal of the second switch element M5”, wherein, during the first period of the emission control signal time En, the second switch element M5 is turned on in response to the emission control signal of a first voltage level to supply a driving voltage to the driving element, wherein, during the second period of the emission control signal time En, the first switch element M6 is turned on in response to the emission control signal of a second voltage level En; ¶0058-0069). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Han, In, and Abe to implement a common gate line supplied with an emission control signal and coupled to the second gate terminal of the second switch element and the third gate terminal of the second switch element, such that during the first period of the initialization time, the second switch element is turned on in response to the emission control signal of a first voltage level to supply a driving voltage to the driving element simultaneously with the initialization voltage, and during the second period of the initialization time, the first switch element is turned on in response to the emission control signal of a second voltage level to supply a reference voltage receiving through the fourth switch element to the driving element simultaneously with the initialization voltage as taught by the combination of the prior arts Han, Abe, and Jung. The motivation would have been in order to allow different periods of the select signals from the scan line Sn and the scan line En to compensate the threshold voltage of the driving transistor (Jung: ¶0061).
As to claim 30: Han discloses a second capacitor coupled between the first terminal of the driving element and the driving voltage node and in parallel with the second switch element (Fig. 5, “a second capacitor C2” coupled between the first terminal of the driving element Td and the driving voltage node VDD and in parallel with the second switch element T4).  
As to claim 31: Claim 31 is a dependent claim of claim 29. The prior arts Han and In further disclose claim limitation of the driving voltage node is configured to receive the driving voltage and the reference voltage node is configured to receive the reference voltage lower than the driving voltage (Han: Fig. 5, the driving voltage node VDD is configured to receive the driving voltage and the reference voltage node REF is configured to receive the reference voltage Vref lower than the driving voltage; ¶0034-0036, wherein the reference voltage is a low level voltage in order to turn on the driving element; In: Fig. 2, the driving voltage node ELVDD is configured to receive the driving voltage and the reference voltage node Vinit is configured to receive the reference voltage Vint lower than the driving voltage; ¶0022). In addition, the same motivation is used as the rejection of claim 31.  
As to claim 35: Claim 35 is a dependent claim of claim 29. The prior arts Han, Abe, and Jung further disclose claim limitation of the first switch element is directly coupled between the first gate terminal of the driving element and the fourth and fifth switch elements (Han: Fig. 5, the first gate terminal of the driving element Td is directly coupled the fourth and fifth switch elements T1, T3; Abe: Fig. 16, the first switch element TFT2 is directly coupled between the first gate terminal of the driving element D-TFT and the fourth and fifth switch elements TFT5, TFT3). In addition, the same motivation is used as the rejection of claim 35.

Claim 29-31, 35 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2013/0043802 A1), in view of In et al (US 2014/0333512 A1), Abe (US 2010/0001983 A1), and Jung (US 2005/0140605 A1), hereinafter Hans as applied to claim 1, and further in view of Yamamoto et al (US 2011/0001741 A1).
As to claim 38: Claim 38 is a dependent claim of claim 1. The combination of the prior arts Han and  the second switch element is electrically connected between the first gate terminal of the driving element and the first switch element and electrically connected between the first gate terminal of the driving element and the fifth switch element (Han: Fig. 1, the first and fifth switch elements T3 and T11 are electrically connected to a first node N1; In: Fig. 2, the second switch element M2 is electrically connected between the first gate terminal of the driving element M1 and the first switch element M7 through the first node n11, such that the first switch element and electrically connected between the first gate terminal of the driving element and the fifth switch element by implementing the second switch element of In between the first switch element and the driving element).
Hans does not expressly disclose a presence of the second switch element, in operation, reduces a parasitic capacitance affected to the driving element by the first and fifth switch elements, and introduces only a parasitic capacitance of the second switch element affected to the driving element. However, Yamamoto teaches a pixel circuit comprises a driving element, wherein in operation, reduces a parasitic capacitance affected to the driving element by a first switch element (Fig. 2, 11-14, “a pixel circuit 600” comprises “a driving element 620”, wherein in operation, reduces a parasitic capacitance affected to the driving element 620 by “a first switch element 610”; ¶0042, 0106-0124). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hans to drop scan line potential to the gate terminal of the first and fifth switch elements, such that a presence of the second switch element, in operation, reduces a parasitic capacitance affected to the driving element by the first and fifth switch elements, and introduces only a parasitic capacitance of the second switch element affected to the driving element as taught by Yamamoto. The motivation would have been in order to correct the mobility of the driving transistor on the basis of the video signal and reduce a period for correcting mobility of the driving transistor by supply the off-potential of the scanning signal in halfway of the mobility correction period (Yamamoto: ¶0006-0011).
 
Claim 32-34, 36-37 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2013/0043802 A1), in view of In et al (US 2014/0333512 A1), Abe (US 2010/0001983 A1), and Jung (US 2005/0140605 A1), hereinafter, Hans as applied to claim 29 above, and further in view of Kim et al (US 2015/0243203 A1).
As to claim 32: Hans does not expressly the fifth switch element and the fourth switch element have a top gate structure having a polycrystalline silicon semiconductor pattern. However, Kim teaches a display device comprises a pixel circuit comprising a plurality of switch elements, wherein some of the switch elements have a top gate structure having a polycrystalline silicon semiconductor pattern (Figs. 1, 9B, 12, a display device comprises a pixel circuit comprising a plurality of switch elements, wherein some of the switch elements have a top gate structure having a polycrystalline silicon semiconductor pattern; Abstract, ¶0114-0122). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hans to select a top gate structure having a polycrystalline silicon semiconductor pattern for the fifth switch element and the fourth switch element, such that the fifth switch element and the fourth switch element have a top gate structure having a polycrystalline silicon semiconductor pattern as taught by Kim. The motivation would have been in order to provide lower leakage current and power consumption, can be obtained by the combined use of P-Type LTPS TFTs and N-Type oxide TFTs in a 5T1C pixel circuit (Kim: ¶0114).
As to claim 33: Hans does not expressly disclose the fourth switch element has a top gate structure having a polycrystalline silicon semiconductor pattern, and the fifth switch element has a bottom gate structure having an oxide semiconductor pattern. However, Kim teaches a display device comprises a pixel circuit comprising a plurality of switch elements, wherein some of the switch elements have a top gate structure having a polycrystalline silicon semiconductor pattern (Figs. 1, 9B, 12, a display device comprises a pixel circuit comprising a plurality of switch elements, wherein some of the switch elements have a top gate structure having a polycrystalline silicon semiconductor pattern and other switch elements having a bottom gate structure having an oxide semiconductor pattern; Abstract, ¶0114-0122). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hans to select a top gate structure having a polycrystalline silicon semiconductor pattern for the fourth switch element, and a bottom gate structure having an oxide semiconductor pattern for the fifth switch element, such that the fourth switch element has a top gate structure having a polycrystalline silicon semiconductor pattern, and the fifth switch element has a bottom gate structure having an oxide semiconductor pattern as taught by Kim. The motivation would have been in order to provide lower leakage current and power consumption, can be obtained by the combined use of P-Type LTPS TFTs and N-Type oxide TFTs in a 5T1C pixel circuit (Kim: ¶0114).
As to claim 34: Hans does not expressly disclose the fourth switch element and the fifth switch element have a bottom gate structure having an oxide semiconductor pattern. However, Kim teaches a display device comprises a pixel circuit comprising a plurality of switch elements, wherein some of the switch elements have a top gate structure having a polycrystalline silicon semiconductor pattern (Figs. 1, 9B, 12, a display device comprises a pixel circuit comprising a plurality of switch elements, wherein some of the switch elements have a bottom gate structure having an oxide semiconductor pattern; Abstract, ¶0114-0122). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hans to select a bottom gate structure having an oxide semiconductor pattern for the fourth switch element and the fifth switch element, such that the fourth switch element and the fifth switch element have a bottom gate structure having an oxide semiconductor pattern as taught by Kim. The motivation would have been in order to provide lower leakage current and power consumption, can be obtained by the combined use of P-Type LTPS TFTs and N-Type oxide TFTs in a 5T1C pixel circuit (Kim: ¶0114).
As to claim 36: Hans does not expressly disclose the third switch element has a top gate structure having a polycrystalline silicon semiconductor pattern. However, Kim teaches a display device comprises a pixel circuit comprising a plurality of switch elements, wherein some of the switch elements have a top gate structure having a polycrystalline silicon semiconductor pattern (Figs. 1, 9B, 12, a display device comprises a pixel circuit comprising a plurality of switch elements, wherein some of the switch elements have a top gate structure having a polycrystalline silicon semiconductor pattern; Abstract, ¶0114-0122). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hans to select a top gate structure having a polycrystalline silicon semiconductor pattern for the third switch element, such that the third switch element has a top gate structure having a polycrystalline silicon semiconductor pattern as taught by Kim. The motivation would have been in order to provide lower leakage current and power consumption, can be obtained by the combined use of P-Type LTPS TFTs and N-Type oxide TFTs in a 5T1C pixel circuit (Kim: ¶0114).
As to claim 37: Hans does not expressly disclose the driving element and the second switch element have a top gate structure having a polycrystalline siliconReply to Office Action Dated January 27, 2022 semiconductor pattern, and the first switch element has a bottom gate structure having an oxide semiconductor pattern. However, Kim teaches a display device comprises a pixel circuit comprising a plurality of switch elements, wherein some of the switch elements have a top gate structure having a polycrystalline silicon semiconductor pattern (Figs. 1, 9B, 12, a display device comprises a pixel circuit comprising a plurality of switch elements, wherein some of the switch elements have a top gate structure having a polycrystalline silicon semiconductor pattern; Abstract, ¶0114-0122). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hans to select a top gate structure having a polycrystalline silicon semiconductor pattern for the driving element and the second switch element, and to select a bottom gate structure having an oxide semiconductor pattern for the first switch element such that the driving element and the second switch element have a top gate structure having a polycrystalline siliconReply to Office Action Dated January 27, 2022 semiconductor pattern, and the first switch element has a bottom gate structure having an oxide semiconductor pattern as taught by Kim. The motivation would have been in order to provide lower leakage current and power consumption, can be obtained by the combined use of P-Type LTPS TFTs and N-Type oxide TFTs in a 5T1C pixel circuit (Kim: ¶0114).
 
Response to Arguments
Applicant’s arguments filed on April 27, 2022 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693